Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated January 11, 2013 (including amendments thereto) with respect to the Common Stock of PHH Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:January 11, 2013 SCOPIA PARTNERS LLC By: Scopia Fund Management LLC By: /s/ Jeremy Mindich Name: Jeremy Mindich Title: Managing Director of the Managing Member SCOPIA PARTNERS QP LLC By: Scopia Fund Management LLC By: /s/ Jeremy Mindich Name: Jeremy Mindich Title: Managing Director of the Managing Member SCOPIA PX LLC By: Scopia Fund Management LLC By: /s/ Jeremy Mindich Name: Jeremy Mindich Title: Managing Director of the Managing Member SCOPIA LONG LLC By: Scopia Fund Management LLC By: /s/ Jeremy Mindich Name: Jeremy Mindich Title: Managing Director of the Managing Member SCOPIA INTERNATIONAL MASTER FUND LP By: Scopia Capital LLC By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Manager SCOPIA PX INTERNATIONAL MASTER FUND LP By: Scopia Capital LLC By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Manager SCOPIA FUND MANAGEMENT LLC By: /s/ Jeremy Mindich Name: Jeremy Mindich Title: Managing Director of the Managing Member SCOPIA CAPITAL LLC By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Manager /s/ Matthew Sirovich MATTHEW SIROVICH /s/ Jeremy Mindich JEREMY MINDICH
